DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
 This action is responsive to the Amendment to U.S. Patent application 16/907,661 filed on 6/24/2021.  Claims 29-48 are pending in the case.  Claims 29, 32-34, 41, 47, and 48 have been amended. Claims 29, 41, and 48 are independent claims.
This office action is Final.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Aoyagi (US Patent Application Publication US 20070133873 A1), referred to as Aoyagi herein.
Lee et al. (US Patent Application Publication US 20130174025 A1), referred to as Lee herein.
Huenemann et al. (US Patent Application Publication US 20080278756 A1), referred to as Hue herein.
Kei et al. (Japanese Patent No.  JP4385770B2 which is published on 12/16/2009), referred to as Kei herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 29, 35-37, 41, 42, 43, and 48 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aoyagi.


Regarding independent claim 29, Aoyagi discloses “A computer-implemented method of computerized presentation of a plurality of documents (Aoyagi, at ¶ [0210], discloses a view showing an example of display of match/mismatch information of the pattern matching result by the display device of the MFP as depicted at FIG. 25.) including at least one original document having a plurality of original document pages and at least one addendum document having at least one addendum document page, the method comprising: 
receiving a first selection of the at least one original document, each of the plurality of original document pages including an original page label, wherein a page sequencing data element defines a page ordering of the plurality of original document pages based on the original page labels (id. at FIG. 36A and ¶ [0081], discloses a user has an existing paper document of a document of Ver1.0, which is equivalent to the original document, each original document page includes an numerical ; 
receiving a second selection of the at least one addendum document, each addendum document page of the at least one addendum document being associated with an original document page of the at least one original document based on an addendum page label of the each addendum document page corresponding to the original page label of the associated original document page (id. at FIGs. 36B, 36C and 36D, and ¶¶ [0081]-[0084], revision of the original content as depicted in FIG. 35A is depicted at Fig. 35B, is executed for the document to change its version to Ver1.1, and each page of revised document Ver1.1 is associated with an original document page of the original document based on the revised page label of each revised document page corresponding to the original page number of the associated original document page, for example, page numbers of FIG. 36D is corresponding to the original pages depends on which original document page is corresponds to the content of each revised document page.), 
wherein the each addendum document page of the at least one addendum document is a revised version of the associated original document page (id. at FIG. 36D and at ¶ [0084], each revised document page 1, 2, 2-1 is a revised version of the associated original document pages 1 and 2, for example, 2-1 of revised document page is a revised version of the original document page 2, as page 2-1’s content, Image 1 is associated with the content of original document page 2.); 
generating a document set view comprising the plurality of original document pages of the at least one original document and the at least one addendum document page of the at least one addendum document based on the page sequencing data element (Examiner notes that ‘a view’ of Aoyagi showing display of information by the display device of the MFP (Multifunctional peripherals) as described at ¶ [0210]. id. at FIG. 36D and at ¶ [0084], generating a view comprising the plurality of original document pages (3, 4, …) of the original document and the revised document pages (1, 2, 2-1) of the revised document Ver1.1 based on the page sequencing numbers and sub-numbers by a unique algorithm.); and 
displaying the document set view via a graphical user interface (GUI) (id. at ¶ [0086], display the document pages as depicted at FIGs. 36A to 36D, the numbers of pages to be discarded from the paper document are displayed on the display unit of the operation unit. Pages to be inserted (pages to be printed as replacement pages) are displayed together, and the display instruct the user which pages should be removed and which pages should be inserted based on the assigned page numbers.).”
Independent claim 41 is directed towards a system equivalent to a method found in claim 29, and is therefore similarly rejected.
Independent claim 48 is directed towards a non-transitory computer readable medium equivalent to a method found in claim 29, and is therefore similarly rejected.
Regarding claim 35, Aoyagi discloses “wherein each of the plurality of original document pages further includes a page index (Aoyagi, at FIG. 36A, each of the pages of document Ver1.0 includes a page number.), wherein the page sequencing data element comprises an array defining a page ordering of the plurality of original document pages based on the page indices (id. at FIG. 36A, 
Regarding claim 36, Aoyagi discloses “wherein the displaying the document set view comprises: for each original document page of the plurality of original document pages that is associated with one or more addendum document pages (Aoyagi, at FIGs. 36A to 36D, for each page of original document Ver1.0 is associated with each page of revised document Ver1.1, such as page 1 of document Ver1.0 is associated with page 1 of revised document Ver1.1.), displaying at least one of the one or more addendum document pages over the associated original document page (id. at FIG. 36D, displaying page 1 of revised document Ver1.1 over the associated page 1 of original document Ver1.0.).”
Regarding claim 37, Aoyagi discloses “wherein the associated original document is partially obscured by the displayed at least one of the one or more addendum document pages (Examiner notes that “partially obscured” is interpreted as “hidden from view” as described at para. [0063] of original specification. Aoyagi, at FIG. 36D, the associated original document pages 1 and 2 are hidden from view by the displayed revised document pages 1 and 2.).”
Claims 42 and 43 are directed towards a system equivalent to a method found in claims 36 and 37 respectively, and are therefore similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 30 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoyagi in view of Hue.
Regarding claim 30, Aoyagi teaches all the limitations of independent claim 29. However, Aoyagi does not explicitly teach “wherein the first and second selections are made through a document set definition dialog window including a file listing.”
Hue is in the same field of automated processing of document pages (Hue, at ¶ [0001]) that displays a set of input files including original document (Body.pdf), first addendum document (TOC.pdf), and second addendum document (Index.pdf) as described at ¶ [0027] and as depicted at FIG. 1.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention of this application to combine Aoyagi’s method with first and second selections are made through a document set definition dialog window including a set of input files as taught by Hue. One of ordinary skill in the art would have been motivated to make such combination because there is a need to use simple techniques to reduce complexity to establish an ordered set of pages (Ball, at ¶¶ [0005]-[0006]). 
Regarding claim 31, Aoyagi in view of Hue teaches all the limitations of independent claim 29 and its dependent claim 30. However, Aoyagi does not explicitly teach “wherein the file listing includes files that are sorted by at least one of: file name and page index; file name and page label; and page label.”
id. at ¶ [0004]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention of this application to combine Aoyagi’s method with the file listing includes files are ordered by file name and page index as taught by Hue. One of ordinary skill in the art would have been motivated to make such combination because a document may contain different versions of one or more pages so that a document can be customized for different audiences (Ball, at ¶ [0003]).

Claims 32-33, 38, 44, and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoyagi.
Regarding claim 32, Aoyagi in view of Hue teaches all the limitations of independent claim 29. Aoyagi further teaches “wherein, if a plurality of addendum document pages of the at least one addendum document are associated with an original document page of the at least one original document, an addendum document page of the plurality of addendum document pages is visually prioritized over another addendum document page of the plurality of addendum document pages based on a priority identifier assigned to the each addendum document page of the plurality of addendum document pages (Examiner notes that current limitation could be interpreted as each page of a plurality of revised documents are associated with an original document page. Further, one of the visually prioritizing method described at para. [0063] of original specification is just presenting in the view 
Although Aoyagi does not explicitly teach a page of revised document Ver1.2 is visually prioritized over a page of revised document Ver1.1, it is obvious to one of ordinary skill in the art to use same technique to the method of visually prioritizing a page of revised document Ver1.2 to a page of revised document Ver1.1 in a same way that the method of visually prioritizing a page of revised document Ver1.1 to a page of revised document Ver1.0. Thus, the rationale to support a conclusion that the claim would have been obvious is the Use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2143 III. (C).
Regarding claim 33, Aoyagi in view of Hue teaches all the limitations of independent claim 29 and its dependent claim 32. Aoyagi further teaches “wherein the original document page, to which the plurality of addendum document pages are associated, is hidden from view (Aoyagi, at FIG. 36D, depicts page 2 of the original document page is hidden from view.).”
claim 38, Aoyagi teaches all the limitations of independent claim 29 and its dependent claim 36. Aoyagi further teaches “wherein at least another one of the one or more addendum document pages is partially obscured by the displayed at least one of the one or more addendum document pages (Aoyagi, at FIG. 34, pages of revised document Ver1.1 are replaced (hidden from view) with pages of the revised document Ver1.2, which is higher version of among the revised documents. See Ver1.1→Ver1.2 in the arrow lines to the document of Ver1.2 (Replace).).”
Although Aoyagi does not explicitly teach a page of revised document Ver1.1 is hidden from view over a page of revised document Ver1.2, it is obvious to one of ordinary skill in the art to use same technique to the method of hiding a page of revised document Ver1.1 from view and presenting a page of revised document Ver1.2 in a same way that the method of hiding a page of original document Ver1.0 from view and presenting a page of revised document Ver1.1 as depicted at FIG. 36D. Thus, the rationale to support a conclusion that the claim would have been obvious is the Use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2143 III. (C).
Claim 44 is directed towards a system equivalent to a method found in claim 38, and is therefore similarly rejected.
Claim 47 is directed towards a system equivalent to a method found in claim 32, and is therefore similarly rejected.

s 34, 39, and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoyagi in view of Lee.
Regarding claim 34, Aoyagi teaches all the limitations of independent claim 29 and its dependent claim 32. However, Aoyagi does not explicitly teach “wherein the original document page, to which the plurality of addendum document pages are associated, is displayed with a deprecation indicator.”
Lee is in the same field of visual comparison of document versions (Lee, at Abstract) that as depicted at FIG. 3, numeral 304, as a user navigates through document versions (e.g., using up arrow key or down arrow key), the document version information corresponding to the currently displayed document version can be highlighted in version information area (id. at ¶ [0026]), and a date & time located in bottom of three documents shows its deprecated status (as oldest of the three documents) by displayed date and time and is equivalent to a deprecation indicator.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention of this application to combine Aoyagi’s method with the original document page is displayed with a deprecation indicator as taught by Lee. One of ordinary skill in the art would have been motivated to make such combination because users or editors has to create, maintain and storing multiple versions of a document is common practice and maintaining multiple versions of a document is needed (Lee, at ¶ [0002]).
Regarding claim 39, Aoyagi teaches all the limitations of independent claim 29 and its dependent claim 36. However, Aoyagi does not explicitly teach “wherein the one or more addendum document pages and the associated original document page are navigable by a user interacting with the one or more addendum document pages and the associated original document page via the GUI.”
Lee is in the same field of visual comparison of document versions (Lee, at Abstract) that as depicted at FIG. 3, a page of revised documents and the associated original document page are navigable by a user navigates through document versions using up arrow key or down arrow key via graphical interface (id. at ¶¶ [0023] and [0026]). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention of this application to combine Aoyagi’s method with document versions are navigable by a user interacting those version via graphical interface as taught by Lee. One of ordinary skill in the art would have been motivated to make such combination because a user can quickly and easily navigate between document versions (Lee, at ¶ [0004]).
Claim 45 is directed towards a system equivalent to a method found in claim 39, and is therefore similarly rejected.

Claims 40 and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoyagi in view of Kei.
Regarding claim 40, Aoyagi teaches all the limitations of independent claim 29 and its dependent claim 36. However, Aoyagi does not explicitly teach “wherein the one or more addendum document pages and the associated original document page are arranged in a scrollable stack configuration, with at least a portion of each of the one or more addendum document pages and the associated original document page being visible.”
Kei is in the same field of handling electronic documents (Kei, at ¶ [0002]) that a plurality of stacked electronic sticky notes which is equivalent to the electronic document pages are scrollable by clicking the instruction mark, so that one of the electronic document pages is displayed as depicted at FIG. 6 and as described at ¶¶ [0040]-[0041].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention of this application to combine Aoyagi’s method with electronic documents are arranged in a scrollable stack configuration and showing one of the electronic document pages as taught by Kei. One of ordinary skill in the art would have been motivated to make such combination because it is desirable that a plurality of electronic sticky notes can be rearranged so that they can be easily viewed (Kei, at ¶ [0005]).
Claim 46 is directed towards a system equivalent to a method found in claim 40, and is therefore similarly rejected.

Response to Arguments/Remarks
Applicants’ amendments to the claims 32-34 has been fully considered and are persuasive.  The claim objections are respectfully withdrawn.
Applicants’ Terminal Disclaimer filed on 06/24/2021 has been fully considered and is persuasive.  The 35 U.S.C. § 101 double patenting rejections to claims 29-35, 41, and 48 are respectfully withdrawn.

Applicant’s 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive.  Applicant argue that “Aoyagi does not teach visually prioritizing the pages of the latest document version over the pages of the original document. FIG. 36D in Aoyagi depicts a physical paper document after certain pages of an existing paper document have been replaced with printed replacement pages. In other words, the document pages illustrated in FIG. 36D depict physical copies the user may be able to assemble once the replacement pages have been printed.” (Remarks, at pages 13-14). The examiner respectfully disagrees. One of ordinary skill well acknowledge that FIG. 36D may not be simply printed replacement pages but could be displayed as a view on .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SEUNG W. JUNG

Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144